DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
It is acknowledged that claims 1, 10 and 19 were amended 04/04/2022
Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments with respect to amended portions of claim(s) 1, 10 and 19  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6-8, 10, 11, 13, 15-17, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lo (US 20050114405 A1) in view of TSIROGIANNIS et al. (US 20140279834 A1).
Regarding claim 1, Lo (US 20050114405 A1) discloses:
a computer-implemented method performed by a data processing apparatus, the method comprising: receiving, at a computing device, data comprising a file comprising a database table, wherein the file is in a non-standard binary format, at least by (paragraph [0027, Fig. 2 210, 220] describes receiving a flat file, where the flat file has a CSV format with two kids of data elements record and field (see para. 0030, 0031) which are interpreted as elements of a database table, as such the flat file comprises a database table)
storing the data comprising the file unaltered as a source data chunk, at least by (paragraph [0028] which describes a tokenizer that converts the input characters into tokens such as tag, delimiter and value, such tokens are interpreted as the source data chunks)
generating, by an ingestion engine of the computing device, a processed data chunk from the source data chunk by converting the file to a standard binary format and storing the file in the processed data chunk without altering the source data chunk, as at least by (paragraph [0029] which describes a parsing engine (e.g. ingestion engine) that accepts the tokens and process it into XML form (e.g. standard binary format) using parsing instruction contained in XML schema.  Furthermore as describes in para. 0027, 0029 0040, the tokens (e.g. source data chunk) are being read and converted into a separate XML document output using an annotated XML schema, as such the source tokens are unaltered.)
But Lo fails to disclose:
(a) the file…comprises a delta update to previously received data comprising a second file;
 (b) generating, by the ingestion engine of the computing device, a materialized data chunk from the processed data chunk by appending the processed data chunk to a second processed data chunk and performing, with a database server engine of the computing device, at least one database operation on a database table of a file of the processed data chunk and the second processed data chunk and storing the file in the materialized data chunk without altering either the processed data chunk or the second processed data chunk, wherein the second processed data chunk was generated from a second source data chunk that comprises the previously received data and wherein the database table of the file of the processed data chunk and the second processed data chunk comprises the database table of the processed data chunk appended to a database table of the second processed data chunk; and making the database table of the file of the materialized data chunk available for querying by the database server engine.
However TSIROGIANNIS (834’) et al. (US 20140279834 A1) discloses the above limitation (a) at least by (paragraph [0057, 0075, 0210, 0217] which describes the delta as a change in datatype where data stream previously ingested includes attributes with a particular datatype (integer) and the delta includes the attribute of different datatype (string) found in a new data stream (e.g. second file))
TSIROGIANNIS (834’) further discloses the above limitation (b) at least by (paragraph [0075-0082] describes the schema is updated by appending the new data chunk not altering the original data or new data, where the update and appended data is related to a new data type and appending the a new column in the database to store the attribute in the new column.  Para. 0210 describes the materialize view of the incremental update. Para. 0217-0218, further describes making the materialized data chunk available for querying by the database server.
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of TSIROGIANNIS (834’) into the teaching of Lo as they relate to data ingestion/formatting and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of ingesting and dynamically creating a cumulative schema for each object to create a unified schema for storage and retrieval as taught by TSIROGIANNIS (834’) in Abst.
As per claim 2, claim 1 is incorporated and Lo fails to further disclose:
further comprising: generating one or more additional processed data chunks from the source data chunk, wherein one or more additional processed data chunks are stored alongside the processed data chunk; and generating one or more additional materialized data chunk from any of the processed data chunk and the one or more processed data chunks, wherein the one more additional materialized data chunks are stored alongside the materialized data chunk.
However TSIROGIANNIS (834’) discloses the above limitation, at least by (paragraph [0075-0082] describes the schema is updated by appending the new data chunk not altering the original data or new data, where the update and appended data is related to a new data type and appending the a new column in the database to store the attribute in the new column.  Para. 0210 describes the materialize view of the incremental update. Para. 0217-0218, further describes making the materialized data chunk available for querying by the database server.
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of TSIROGIANNIS (834’) into the teaching of Lo as they relate to data ingestion/formatting and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of ingesting and dynamically creating a cumulative schema for each object to create a unified schema for storage and retrieval as taught by TSIROGIANNIS (834’) in Abst.
As per claim 4, claim 1 is incorporated and Lo fails to further disclose:
wherein generating, by an ingestion engine of the computing device, a processed data chunk from the source data chunk further comprises performing at least one of. determining a schema of the database table of the file of the source data chunk, validating data, removing garbage data, and casting of columns of the database table of the file of the source data chunk.
However TSIROGIANNIS (834’) discloses the above limitation at least by (paragraph [0211] which describes ingesting portions of data and garbage collecting unavailable data, data validation, in para. 0052, 0217-0218 and casting column type/values of the database table to other types, values to dates, strings to numbers)
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of TSIROGIANNIS (834’) into the teaching of Lo as they relate to data ingestion/formatting and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of ingesting and dynamically creating a cumulative schema for each object to create a unified schema for storage and retrieval as taught by TSIROGIANNIS (834’) in Abst.
As per claim 6, claim 1 is incorporated and Lo fails to further disclose:
wherein generating, by the ingestion engine of the computing device, a materialized data chunk from the processed data chunk further comprises sending, by the ingestion engine to the database server engine, a query that causes the database server engine to perform the at least one database operation.
However TSIROGIANNIS (834’) discloses the above limitation, at least by (Para. 0210 describes the materialize view of the incremental update. Para. 0217-0218, further describes making the materialized data chunk available for querying by the database server.
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of TSIROGIANNIS (834’) into the teaching of Lo as they relate to data ingestion/formatting and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of ingesting and dynamically creating a cumulative schema for each object to create a unified schema for storage and retrieval as taught by TSIROGIANNIS (834’) in Abst.
As per claim 7, claim 1 is incorporated and Lo fails to further disclose:
wherein at least one operation is optionally performed when generating the processed data chunk, when generating the materialized data chunk, or when the database of the file of the materialized data chunk is made available for querying.
However TSIROGIANNIS (834’) discloses the above limitation at least by (paragraph [0210] describes optionally specifying data that the user want to ingest or should not ingest (e.g. performed when generating the processed data chunk) paragraph [0220] which describes optionally casting data types during query (e.g. when the database of the file of the materialized data chunk is made available for querying); paragraph [0237] describes using option user defined wrapper functions for converting raw data into self-describing semi-structured data (e.g. when generating the materialized data chunk))
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of TSIROGIANNIS (834’) into the teaching of Lo as they relate to data ingestion/formatting and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of ingesting and dynamically creating a cumulative schema for each object to create a unified schema for storage and retrieval as taught by TSIROGIANNIS (834’) in Abst.
As per claim 8, claim 1 is incorporated and Lo fails to further disclose:
wherein the data comprising the file comprising the database table comprises a delta update or a snapshot update for a previously stored source data chunk.
However TSIROGIANNIS (834’) discloses the above limitation at least by (paragraph [0214] describes updated version/snapshot of data chunks)
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of TSIROGIANNIS (834’) into the teaching of Lo as they relate to data ingestion/formatting and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of ingesting and dynamically creating a cumulative schema for each object to create a unified schema for storage and retrieval as taught by TSIROGIANNIS (834’) in Abst.
Claims 10, 11, 13, 15, 16 and 17 recite equivalent claim limitations as claims 1, 2, 4, 6 7 and 8 above, except that they set forth the claimed invention as a system; Claims 19 and 20 recite equivalent claim limitations as claims 1 and 2 above and computer program product embodied in a system comprising one or more computers and one or more storage devices storing instructions; as such they are rejected for the same reasons as applied hereinabove. 

Claims 3, 9, 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lo and TSIROGIANNIS (834’) further in view of Kornacker et al. (US 20150095308 A1)
As per claim 3, claim 1 is incorporated and Lo fails to further disclose:
further comprising: generating annotations for the source data chunk, wherein the annotations comprise a file name of the file of the source data chunk and a file path of the file of the source data chunk; generating annotations for the processed data chunk, wherein the annotations comprise a schema of the database table of the file of the processed data chunk; and generating annotations for the materialized data chunk, wherein the annotations comprise one or more database operations performed on the database table of the file of the processed data chunk during generation of the materialized data chunk.
However Kornacker et al. (US 20150095308 A1) discloses the above limitation at least by (paragraph [0023, 0025] which describes metadata (e.g. annotations) providing schemas for the data stored (e.g. schema of the database table of the file of the processed data chunk), names and details of files/block locations (e.g. comprise a file name of the file of the source data chunk and a file path of the file of the source data chunk), metadata related to predicates on row key columns and values (e.g. annotations for the materialized data chunk); para. 0024 further describes metadata related to running queries and storing/caches such metadata to be used at a later time (e.g. annotations comprise one or more database operations performed on the database table of the file of the processed data chunk during generation of the materialized data chunk)
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Kornacker into the teaching of Lo and TSIROGIANNIS (834’) as they relate to data ingestion/formatting and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of providing a format conversion engine that provides a mechanism enabling fast searches by making data ready in an easily queryable format as taught by Kornacker in para. 0018.
As per claim 9, claim 1 is incorporated and Lo further discloses:
wherein the non-standard binary format is comma separated values (csv) and wherein the standard binary format is one of parquet and XML, at least by (paragraph [0027, Fig. 2 210, 220] describes receiving a flat file, where the flat file has a CSV format, paragraph [0029] describes a parsing engine (e.g. ingestion engine) that accepts the tokens from the parsed CSV file and process it into XML form (e.g. standard binary format)
Kornacker et al. (US 20150095308 A1) further discloses Parquet at least by (paragraph [0038] which describes after the CSV file is parsed in accordance with the CSV format (schema), the data converted into a  chosen Parquet format
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Kornacker into the teaching of Lo and TSIROGIANNIS (834’) as they relate to data ingestion/formatting and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of providing a format conversion engine that provides a mechanism enabling fast searches by making data ready in an easily queryable format as taught by Kornacker in para. 0018.
Claims 12, and 18 recite equivalent claim limitations as claims 3, and 9 above, except that they set forth the claimed invention as a system, as such they are rejected for the same reasons as applied hereinabove. 

Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lo and TSIROGIANNIS (834’) further in view of Botev et al. (US 20190171650 A1).
As per claim 5, claim 1 is incorporated and Lo fails to further disclose:
wherein the at least one database operation performed on the database table of the file of the processed data chunk comprises one or both of adding a column to the database table of the file of the processed data chunk and removing a column from the database table of the file of the processed data chunk.
However Botev et al. (US 20190171650 A1) discloses the above limitation at least by (paragraph [0216, 0436] which describes database operations on the database table including removing and/or adding columns)
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Botev into the teaching of over Lo and TSIROGIANNIS (834’) as they relate to data ingestion/formatting and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of to improving data synchronization and integration of heterogeneous databases distributed across enterprise and/or cloud as taught by Botev in para. 0101.
Claim 14 recite equivalent claim limitations as claim 5 above, except that they set forth the claimed invention as a system, as such they are rejected for the same reasons as applied hereinabove. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS TRUONG whose telephone number is (571)270-3157. The examiner can normally be reached Monday - Friday 7:00 am - 3:30 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jail can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS TRUONG/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        5/24/2022